Name: Council Regulation (EEC) No 3001/81 of 10 October 1981 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 10 . 81No L. 304/ 10 Official Journal of the European Communities COUNCIL REGULATION ( EEC ) No 3001/81 of 10 October 1981 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, 1 . Fishing by vessels flying the flag of Sweden in the 200-nautical-mile zone of the Member States in the North Sea , Skagerrak, Kattegat, the Baltic Sea , the Labrador Sea , Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized in 1981 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation. Having regard to the opinion of the European Parliament f 1), 2 . Notwithstanding the provisions of paragraph 1 , fishing by vessels flying the flag of Sweden is authorized without quantitative limits in the Skagerrak, Kattegat and Oresund. Whereas in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community and the Government of Sweden ( 2 ), and in particular Articles 2 and 6 thereof, the Community and Sweden have held consultations concerning their mutual fishing rights for 1981 and the management of common biological resources ; 3 . For the purposes of this Regulation : Whereas, on the conclusion of these consultations, the two delegations initialled an Agreement in the form of an exchange of letters ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each Party shall grant access to fishing by vessels of the other Parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines, without quantitative limitations ;  the Skagerrak is the area limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from the Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden ,  the Kattegat is the area limited in the north by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden and in the south by a line drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen ,  Oresund is the area limited in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo . Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering on both Parties provides that each Party shall grant access to fishing by vessels of the other Party within its fishing zone in the Kattegat seawards of three nautical miles from the coast and in certain parts of 0resund and the Baltic Sea up to the base-lines, without quantitative limitations, 4 . Fishing authorized under paragraphs 1 and 2 shall be limited to the parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial waters of Member States are measured, with the following exceptions : ( a) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark ; 0) OJ No C 234 , 14 . 9 . 1981 , p . 95 . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p . 2 . 24 . 10 . 81 No L 304/ 11Official Journal of the European Communities ( b) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; ( c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark; ( d) fishing in Oresund is authorized within the areas and in accordance with the conditions set out in Annex II .  53 for fishing cod and herring in the Baltic Sea ,  two for fishing ling in ICES sub-area IV and division VI a) ( north of 56 ° 30' N),  20 for fishing herring in ICES division IV c),  10 for fishing in ICES sub-area IV all species referred to in Annex I other than herring and ling. 5 . Notwithstanding paragraph 1 , unavoidable by ­ catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 3 . The total number of fishing days for all vessels licensed to fish for herring shall not exceed 250. 4 . When an application for a licence is submitted to the Commission, the following information shall be supplied : 6 . By- catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . ( a) name of the vessel ; ( b) registration number; Article 2 ( c) external identification letters and numbers ; ( d) port of registration ;1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. ( e) name and address of the owner or charterer ; 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information specified in Annex III is to be entered . ( f) gross tonnage and overall length ; ( g) engine power; ( h) call sign and radio frequency; ( i) intended method of fishing ; ( i )" intended area of fishing;3 . Vessels referred to in paragraph 1 shall transmit to the Commission, according to the rules set out in Annex IV, the information specified in that Annex. 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessels on both sides. ( k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . 5 . Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . Article 3 1 . Fishing within ICES sub-areas IV and VI and ICES divisions III c) and d) under the quotas established in Article 1 shall be permitted only where a licence issued by the Commission on behalf of the Community at the request of the Swedish authorities is held on board and where the conditions set out in the licence are observed. 6 . Licences may be cancelled with a view to issuing new licences. Cancellation shall take effect from the date of the surrender of the licence to the Commission. New licences shall take effect from the first of the month following that in which they are issued . Article 4 2 . Licences shall be issued for the purposes of paragraph 1 subject to the condition that the number of licences valid at any time during a given month shall not exceed : Only long-liners shall be authorized to fish for ling . No L 304/ 12 24 . 10 . 81Official Journal of the European Communities Article 5 , the Commission of the name of the vessel involved and of any action they have taken. The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels, to ensure that this Regulation is enforced. Article 7 Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the F.uropean Communities. It shall apply from 1 January to 31 December 1981 . Where an infringement is duly found to ' have taken place, the Member States shall , without delay, inform This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1981 . For the Council The President P. WALKER 24 . 10 . 81 No L 304/ 13Official Journal of the European Communities 'ANNEX I Fishing quotas Species Area within which fishing is authorized Quantity in tonnes Cod ICES III c ), d ) 1 000 ICES IV 150 Haddock ICES IV 300 Whiting ICES IV 20 Plaice ICES IV By-catches only Mackerel ICES IV 800 Herring ICES III c), d ) 4 000 ICES IV c ) 1 000 Ling ICES IV , VI a ) ( ») 200 (') North of latitude 56 ° 30 ' N. ANNEX II 1 . Inside a depth of 7 m only the following are allowed : ( a) fishing by net for herring; and ( b) fishing by lines in the months of July to October inclusive. 2 . Outside a depth of 7 m fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget. 3 . Notwithstanding paragraph 2 , fishing is allowed on the Middelgrunden by ' agnvod' which does not measure more than 7-5 m between 'armspidserne'. 4 . North of the line referred to in paragraph 2 fishing by trawl or Danish seine is allowed up to three nautical miles from the coast. ANNEX III The following details are to be entered in the log-book after each haul : 1 . the quantity ( in kilograms) of each species caught ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made; 4 . the fishing method used . No L 304/ 14 Official Journal of the European Communities 24 . 10 . 81 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a ) the information specified under point 1.4 ; ( b ) the quantity ( in kilograms) of each species of fish in the hold ; ( c) when and where fishing is to commence. If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient. 1.2 . On each occasion the vessel leaves the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a) the information specified under point 1.4 below; ( b) the quantity ( in kilograms) of each species of fish in the hold; ( c) the quantity ( in kilograms) of each species caught since the previous transmission ; ( d) the ICES division in which the catches were taken ; (e) the quantity ( in kilograms) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made; ( f) the quantity ( in kilograms) of each species landed in a port of the Community since the vessel entered the Community fishing zone. If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient. 1.3 . At weekly intervals, commencing on the seventh day after the vessel first enters the fishing zone of the Member States: ( a) the information specified under point 1.4 below; ( b) the quantity ( in kilograms) of each species caught since the previous transmission ; ( c) the ICES division in which the catches were made. 1.4 . ( a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; ( b) the licence number if the vessel is under licence; ( c) the serial number of the message; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 24 . 10 . 81 Official Journal of the European Communities No L 304/ 15 3 . Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Oban GNE Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Prins Christians Sund OZN JulianehÃ ¥b OXF GodthÃ ¥b OXI ¢ Central GodhtÃ ¥b Holsteinsborg OYS Godhavn OZM Stockholm , SOJ GÃ ¶teborg SOG Ronne OYE 4 . Form of communications : The information specified under point 1 shall contain the following elements, which shall be given in the following order:  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question,  indication of the type of message according to the following code:  message  when entering the Community zone : ' IN',  message  when leaving the Community zone: ' OUT',  weekly message : 'WKL',  the geographical position,  the ICES division in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity ( in kilograms) of each species of fish in the hold using the code mentioned in point 5 below,  the quantity ( in kilograms) of each species caught since the previous transmission using the code mentioned in point 5 below,  the ICES division in which the catches were made,  the quantity ( in kilograms) of each species transferred to other vessels since the previous transmission, No L 304/ 16 24 . 10 . 81Official Journal of the European Communities  the name ^nd call sign of the vessel to which the transfer was made,  the quantity ( in kilograms) of each species landed in a port of the Community since the previous transmission,  name of the master. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn ( Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut ( Reinhardtius hippoglossoides). D. Cod ( Gadus morrhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut ( Hippoglossus hippoglossus), G. Mackerel ( Scomber scombrus), H. Horse-mackerel (Trachurns trachurus), I. Round-nose grenadier ( Coryphaenoides rupestris), J. Saithe ( Pollachius virens), K. Whiting ( Merlangus merlangus), L. Herring ( Clupea harengus), M. Sandeel ( Ammodytes sp), N. Sprat ( Clupea sprattus), O. Plaice ( Plueronectes platessa), P. Norway pout ( Trisopterus esmarkii ), Q. Ling (Molva molva), R. S. Other, Shrimp ( Penaeidae), Anchovy ( Engraulis encrassicholus), Redfish ( Sebastes sp), T. U. V. American plaice ( Hypoglossoides platessoides), Squid ( Illex),W. X. Yellowtail ( Limanda ferruginea), Y. Blue whiting ( Gadus poutassou), Tuna (Thunnidae),Z. AA. Blue ling ( Motua dypterygia), BB . Tusk (Brosme brosme).